DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 08/19/2022.  Claim(s) 1-4, 6-17, and 19-20 are presently pending.  Claim(s) 1, 6, 8, 10-11, and 19 is/are amended.  Claim(s) 5 and 18 is/have been cancelled.  

Response to Amendment
The rejection of claim(s) 13 under 35 U.S.C. 103 as being unpatentable over Aspinwall (U.S. Pat. No. 3,806,275) in view of Nilsson (U.S. Pat. Pub. No. 2014/0219788 A1) is/are withdrawn in light of the submitted amendment to the claims, however, upon further consideration, a new ground(s) of rejection is made regarding claims 1-4, 6-7, 12-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Aspinwall (US Pat. No. 3,806,275) in view of Damlis (US Pat. No. 5,516,260), as evidenced by Corrosionpedia (“Elastic Deformation”) and Nilsson (US Pat. Pub. No. 2014/0219788 A1), with motivation provided by Nilsson (US Pat. Pub. No. 2014/0219788 A1).  This restructuring of the rejections presented is made in response to the applicant’s amendment and in order to simplify the matters at hand.  
Response to Arguments
Regarding the rejection of claim(s) 1-4, 12, and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Aspinwall (U.S. Pat. No. 3,806,275), the applicant(s) argues that this reference does not teach that the first seal member and second seal member form an overlapping region including at least part of the first seal member and the second seal member, and wherein the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-4, 6-7, 12-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Aspinwall (US Pat. No. 3,806,275) in view of Damlis (US Pat. No. 5,516,260), as evidenced by Corrosionpedia (“Elastic Deformation”) and Nilsson (US Pat. Pub. No. 2014/0219788 A1), with motivation provided by Nilsson (US Pat. Pub. No. 2014/0219788 A1).  Here, these additional references are relied upon to disclose the cited missing limitation of Aspinwall, as well as other limitations of the amended claims.
Regarding the rejection of claim(s) 5-7 and 18-20 under 35 USC 103 as being unpatentable over Aspinwall in view of Damlis (U.S. Pat. No. 5,516,260), the applicant(s) argues that these references, separately or combined, do not teach all of the limitations of the amended claim 1, upon which these claims depend.  
Specifically, the applicant(s) first allege that Damlis effectively teaches away from the use of the flexible mechanical seal part (overlapping edges 80 and 82 of joggle BC, see Fig. 4A) of Damlis in a configuration in which the flexible mechanical seal part may be spaced apart from the turbomachine component (such as would be the case in replacing the flexible mechanical seal part of Aspinwall).  This allegation is made based on the applicant’s interpretation of Col. 6, ln 13-27 of Damlis, in which the applicant(s) allege that Damlis teaches that the insert as a whole is tightly pressed against the inner walls of the turbomachine component, and therefore the flexible mechanical seal part must also be tightly pressed against the inner walls of the turbomachine component. 
The Office respectfully considers this argument not persuasive.  Firstly, Damlis does not teach that the flexible mechanical seal part must be tightly pressed against the inner walls of the turbomachine component in order for the flexible mechanical seal part to perform as intended.  In Col. 6, ln 48-52, Damlis describes that the intended function of the flexible mechanical seal part (overlapping edges 80 and 82 of joggle BC, see Fig. 4A) is to provide sealing means to seal the flow channel formed within the insert (i.e. to maintain a barrier to fluid leaking out of the insert).  While the flexible mechanical seal part is depicted as being in contact with the forward wall (53A) of the turbomachine component in Fig. 4A, Damlis does not teach anywhere in the reference that the flexible mechanical seal part is pressed tightly against the forward wall or any other inner wall surface of the turbomachine component.  Nor does Damlis teach that the flexible mechanical seal part must be pressed tightly against any surface in order for the flexible mechanical seal part to perform its function properly (to maintain a barrier to fluid leaking out of the insert).  The applicant’s interpretation of Col. 6, ln 13-27 of Damlis alleges that the insert as a whole, including the flexible mechanical seal part, is pressed against the inner wall surfaces of the turbomachine component, however, a review of this cited passage reveals that Damlis instead teaches that the first body part and second body part (the suction side and pressure side walls 54 of the insert) are pressed tightly against the radially extending ribs along the inner surface of the turbomachine component pressure side and suction side walls (outer wall 46) in order to ensure a good sealing of the cooling passages (60) formed between adjacent radially extending ribs (Col. 6, ln 13-27).  No mention is made of the flexible mechanical seal part (overlapping edges 80 and 82 of joggle BC, see Fig. 4A) being pressed against any inner wall surface of the turbomachine component, including the forward wall (53A).  Further, since the forward wall has no such radially extending ribs, and thus no cooling passages to seal, there does not appear to be any need for the flexible mechanical seal part to be pressed tightly against the forward wall.  In fact, another embodiment of Damlis (see Fig. 4) includes an alternative flexible mechanical seal part (toggle BB) which is spaced apart from the forward wall over at least a portion of the part.  It would thus not appear to defeat the purpose or function of the flexible mechanical seal part in Damlis to configure it to be spaced apart from the forward wall, at least in part.
Further still, insomuchas a reason could be found such spacing the flexible mechanical seal part apart from the forward wall would harm the purpose of the insert of Damlis (to provide sealing of the cooling passages (60) formed along the inner pressure side and suction side walls of the turbomachine component), such reason is not relevant to the proposed modification, since it is not Damlis which is being modified but rather Aspinwall.  As such, the flexible mechanical seal part of Damlis is incorporated into Aspinwall independently of the configuration and purpose of the insert of Damlis as a whole, but rather as an example of a functionally equivalent means of configuring a flexible mechanical seal part of an insert.  Thus, so long as the flexible mechanical seal part of Damlis is capable of performing its intended purpose as a flexible mechanical seal part (to maintain a barrier to fluid leaking out of the insert, see Damlis Col. 6, ln 48-52) when placed in the configuration of Aspinwall in place of the flexible mechanical seal part of Aspinwall (that is to say in a configuration spaced apart from the turbomachine component), then the modification is proper.  Neither Damlis nor Aspinwall provide any evidence or teaching that the flexible mechanical seal part of Damlis would not effectively maintain a barrier to fluid leaking out of the insert if it were configured to be spaced apart from the turbomachine component, therefore the Examiner presents that a proper prima facia case of obviousness has been presented.

The applicant(s) also allege that the first seal member and second seal member of the flexible mechanical seal part of Damlis would be unable to slide effectively relative to each other according to the claimed configuration since the flexible mechanical seal part is allegedly pressed tightly against the inner wall of the turbomachine component in Damlis.
The Office respectfully considers this argument not persuasive.  As stated above, Damlis does not teach anywhere in the reference that the flexible mechanical seal part is pressed tightly against the forward wall, nor does Damlis teach that the flexible mechanical seal part must be pressed tightly against any surface in order to function properly according to its intended purpose (to maintain a barrier to fluid leaking out of the insert, see Damlis Col. 6, ln 48-52).  Additionally, Damlis teaches that the first contact part (provided on the first body part) and second contact part (provided on the first body part) of the impingement insert remain pressed against the inner surface of the turbomachine component even when the separation between the inner surfaces of the turbomachine component is increased (as would be seen when a temperature of the turbomachine component increases) (Col. 6, ln 19-28).  In other words, the suction side and pressure side walls of the insert of Damlis are pressed against the inner suction side and pressure side walls of the turbomachine component to such a degree that when the turbomachine component expands due to increased temperature and the inner suction side and pressure side walls of the turbomachine component grow more separated, the insert walls expands alongside them, growing further apart.  Since the flexible mechanical seal part spans the gap between the first body part and second body part (these parts comprising the first contact part and second contact part), it follows that in order for the first body part and second body part to expand such that the first contact part and second contact part remain in contact with the inner surfaces of the turbomachine component, the overlapping first seal member and second seal member of the flexible mechanical seal part must be able to slide relative to each other (see annotated Fig. 4A below, wherein it is visually apparent that the overlapping first seal member and second seal member of the flexible mechanical seal part must slide relative to each other in order for the first body part and second body part to increase in separation).

    PNG
    media_image1.png
    519
    575
    media_image1.png
    Greyscale

Further, the proposed combination seeks to incorporate the flexible mechanical seal part of Damlis within the insert of Aspinwall, in place of the flexible mechanical seal part of Aspinwall, which is spaced apart from the turbomachine component.  Thus, even if the flexible mechanical seal part of Damlis were pressed tightly against the inner wall of the turbomachine component in Damlis and thereby unable to slide effectively, as the applicant(s) alleges, such a problem would not exist when the flexible mechanical seal part is incorporated into Aspinwall, since the flexible mechanical seal part would be spaced apart from the turbomachine component in Aspinwall. 

Finally, the applicant(s) allege that because Damlis does not disclose contact parts of the same structure as the claimed first contact part and second contact part, Damlis’s configuration of flexible mechanical seal part cannot teach the limitation that the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part, as claimed.  
The Office respectfully considers this argument not persuasive.  In the proposed combination as previously presented (see Final Rejection of 06/07/2022; hereinafter “Final Rejection”) and presently restructured (see below rejection), Damlis in not relied upon solely to teach this limitation.  Rather, the combination of Aspinwall as modified by Damlis is relied upon to exhibit the claimed structure.  In this modification, the flexible mechanical seal part of Damlis is incorporated into the insert of Aspinwall in place of the flexible mechanical seal part of Aspinwall.  The contact parts of Damlis are not incorporated into Aspinwall.  Instead, Aspinwall discloses a first contact part and second contact part comprising the structures claimed (see spacers 38 in annotated Fig. 3 below).  Here, each pair of spacers 38 are positioned opposite each other on the first body part and second body part of the insert.  Therefore, in the proposed combination, the direction defined by the limitation “a direction of increasing a separation between the first contact part and the second contact part” is determined based upon the first contact part and second contact part of Aspinwall rather than the contact parts of Damlis.  In Aspinwall, such a direction is identical to the direction of separation between the first body part and second body part (see annotated Fig. 3 below).  In Damlis, the flexible mechanical seal part is configured such that the first seal member and the second seal member may slide relative to each other in a direction of increasing a separation between the first body part and the second body part of Damlis (see para. 25 of Final Rejection).  It thus follows that, when incorporated into Aspinwall, the flexible mechanical seal part of Damlis may be configured to function analogously in regards to the first body part and second body part of Aspinwall, this direction then being equivalent to a direction of increasing a separation between the first contact part and the second contact part in Aspinwall, as stated above.

    PNG
    media_image2.png
    646
    794
    media_image2.png
    Greyscale


Each of the applicant(s) arguments having therefore been considered and found not persuasive, nevertheless, upon further consideration, a new ground(s) of rejection is made regarding claims 1-4, 6-7, 12-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Aspinwall (US Pat. No. 3,806,275) in view of Damlis (US Pat. No. 5,516,260), as evidenced by Corrosionpedia (“Elastic Deformation”) and Nilsson (US Pat. Pub. No. 2014/0219788 A1), with motivation provided by Nilsson (US Pat. Pub. No. 2014/0219788 A1).  This restructuring of the rejections presented is made in response to the applicant’s amendment and in order to simplify the matters at hand.
Regarding the rejection of claim(s) 5, 8-9, 18, and 20 under 35 USC 103 as being unpatentable over Aspinwall in view of Taeck (U.S. Pat. No. 6,439,847), the applicant(s) argues that these references, separately or combined, do not teach that the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part by the force applied by the elastic part in a timeframe when a temperature of the turbomachine component increases, as required by the amended claim 1, upon which these claims depend.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspinwall (US Pat. No. 3,806,275) in view of Damlis (US Pat. No. 5,516,260), as evidenced by Corrosionpedia (“Elastic Deformation”) and Nilsson (US Pat. Pub. No. 2014/0219788 A1), with motivation provided by Nilsson (US Pat. Pub. No. 2014/0219788 A1).
Regarding claim 1, Aspinwall discloses an impingement insert (aft “blade liner” 36 in blade inner chamber 19) for a turbomachine component (blade 4, see Fig. 1-3, Col. 1, ln 54-67 and Col. 2, ln 33-62), the impingement insert comprising: a first body part (pressure side wall of the insert, see annotated Fig. 3 below) having an inner surface and an outer surface (see annotated Fig. 3 below); a first contact part (protrusions 38 on the pressure side wall of the insert, see annotated Fig. 3 below) at the outer surface of the first body part and configured to contact the turbomachine component (see Fig. 3-5 and Col. 2, ln 40-44), the first contact part being a longitudinally extending protrusion formed on the outer surface of the first body part (see Fig. 5; here, Fig. 5 gives an exemplary view of a protrusion identical to those on the first body part of the insert, wherein it is clear that the protrusion is a rounded boss that extends a length in each of the height and length directions of the insert along the outer surface of the insert as well as in the direction perpendicular to the outer surface of the insert, and since the direction associated with the term “longitudinally” is not defined within the claim, any of the height or length directions of the insert or the direction perpendicular to the outer surface of the insert may be considered to be the longitudinal direction, and therefore it may be said that the contact part extends longitudinally); a second body part (suction side wall of the insert, see annotated Fig. 3 below) having an inner surface and an outer surface (see annotated Fig. 3 below); a second contact part (protrusions 38 on the suction side wall, see annotated Fig. 3 below) at the outer surface of the second body part and configured to contact the turbomachine component (see Fig. 3-5 and Col. 2, ln 40-44), the second contact part being a longitudinally extending protrusion formed on the outer surface of the second body part (see Fig. 5; here, Fig. 5 gives an exemplary view of a protrusion identical to those on the second body part of the insert, wherein it is clear that the protrusion is a rounded boss that extends a length in each of the height and length directions of the insert along the outer surface of the insert as well as in the direction perpendicular to the outer surface of the insert, and since the direction associated with the term “longitudinally” is not defined within the claim, any of the height or length directions of the insert or the direction perpendicular to the outer surface of the insert may be considered to be the longitudinal direction, and therefore it may be said that the contact part extends longitudinally); a flexible mechanical seal part (“fold” portion of the insert, see annotated Fig. 3 below) between the first body part and the second body part (see annotated Fig. 3 below and Col. 2, ln 33-50; here, it is clear from the cited figures and text that the fold portion deforms flexibly, being flexible sheet metal, to allow the insert to be collapsed for insertion into the blade and that the fold portion maintains a barrier to fluid leaking out of the insert, therefore the fold portion may be considered to be a flexible mechanical seal); a flow channel (inner space of the insert, see annotated Fig. 3 below) for cooling air, defined by the flexible mechanical seal part and the inner surfaces of the first and the second body parts (see annotated Fig. 3 below and Col. 2, ln 33-62), and wherein at least one of the first and the second body parts includes one or more impingement holes for ejecting impingement jets of cooling air from the flow channel (Col. 2, ln 33-37 and ln 56-62); and an elastic part (flexible aft end bend in the insert, see annotated Fig. 3 below) connected to the first and the second body parts (see annotated Fig. 3 below) and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (see annotated Fig. 3 below and Col. 2, ln 33-53).  

    PNG
    media_image2.png
    646
    794
    media_image2.png
    Greyscale

Here, the elastic part (aft end bend in the insert), which is formed of flexible sheet metal as described in Col. 2, ln 33-53, is inherently configured to apply a force, when deformed via a small compression force applied to the first and the second body parts to push them together, on the first and the second body parts in a direction of increasing a separation between the first contact part and the second contact part.  This is due to the fact that elastic deformation is an inherent property of metals, including sheet metals, as is described by Corrosionpedia (“Elastic Deformation”), para. 1-3.  During an elastic deformation, a restoring force is produced by the metal which acts in the opposite direction of the applied force or load, such that, when the applied force or load is removed, the material self-reverses the deformation caused by the applied force or load (see Corrosionpedia, para. 1-3).  In the case of the elastic part (aft end bend in the insert) of Aspinwall, a small compressive force which pushes the first and the second body parts together under elastic deformation would result in the elastic part applying a restoring force on the first and the second body parts that would be applied in a direction of increasing a separation between the first and the second body parts, and therefore also the first contact part and the second contact part, since this direction is opposite to the direction of the applied compressive force.  Therefore, based on the structure and the inherent material properties of the elastic part, this component is configured to apply a force, when deformed, on the first and the second body parts as claimed.
Aspinwall further discloses that the seal part is configured to be spaced apart from the turbomachine component (see annotated Fig. 3 above) and comprises a first seal member extending from the first body part (see pressure side half of the flexible mechanical seal member in annotated Fig. 3 above) and a second seal member extending from the second body part (see suction side half of the flexible mechanical seal member in annotated Fig. 3 above), wherein the first seal member and the second seal member extend towards each other to form a sealed state of the seal part (see annotated Fig. 3 above; here it is visually apparent from Fig. 3 that the two halves of the flexible mechanical seal member meet at a “fold” bend to allow deformation of the flexible mechanical seal member and to provide a continuous flexible wall which seals the insert flow channel from leakage out of the forward end of the insert).  
Aspinwall fails to teach that the first seal member and the second seal member form an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member, and wherein the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part by the force applied by the elastic part in a timeframe when a temperature of the turbomachine component increases.
Damlis exhibits an impingement insert (57B) for a turbomachine component (vane 34, comprising airfoil 44) similar to that of Aspinwall, the impingement insert comprising: a first body part (pressure side wall of insert 57B, see annotated Fig. 4A below) having an inner surface (54) and an outer surface (see annotated Fig. 4A below); a first contact part (points of contact of the first body part outer surface with ribs 58, see annotated Fig. 4A below) at the outer surface of the first body part and configured to contact the turbomachine component (see annotated Fig. 4A below); a second body part (suction side wall of insert 57B, see annotated Fig. 4A below) having an inner surface (54) and an outer surface (see annotated Fig. 4A below); a second contact part (points of contact of the second body part outer surface with ribs 58, see annotated Fig. 4A below) at the outer surface of the second body part and configured to contact the turbomachine component (see annotated Fig. 4A below and Col. 6, ln 15-28); an elastic part (bend on trailing edge side of insert 57B, see annotated Fig. 4A below) that is connected to the first and the second body parts (see annotated Fig. 4A below) and is configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (see Col. 6, ln 15-28 and ln 46-59, and Col. 7, ln 8-12), and a flexible mechanical seal part (overlapping edges 80 and 82) forming the forward wall (the upstream wall with respect to flow past the turbomachine component) of the insert and thereby being provided between the first body part and the second body part (see annotated Fig. 4A below).

    PNG
    media_image1.png
    519
    575
    media_image1.png
    Greyscale

Damlis teaches that the elastic part may be configured such that, when in a non-deformed state, the insert has a shape larger than the cavity into which it is received within the turbomachine component (see Col. 6, ln 15-28).  This may be accomplished by forming the elastic part to have a larger bend angle outside of the cavity (non-deformed) than is experienced inside the cavity (deformed) (see Nilsson, [0059], ln 15-21).  When the impingement insert is positioned within the cavity, the elastic part of the impingement insert is thus compressed into a deformed state due to the resulting contact between the first and second contact parts of the insert and the pressure/suction-side inner surfaces of the turbomachine component (see annotated Fig. 4A above and Col. 6, ln 19-28).  This compression of the elastic part causes the elastic part to apply a reactive force that presses the first contact part and second contact part of the impingement insert against the pressure side and suction side inner surfaces of the turbomachine component (see Col. 6, ln 19-28 and above discussion of para. 22 regarding elastic deformation ).  Damlis further describes that the force applied by the elastic part is sufficient to cause the first contact part and second contact part of the impingement insert to remain pressed against the inner surface of the turbomachine component even throughout varying thermal and load conditions in which the separation between the inner surfaces of the turbomachine component are increased (as would be seen when a temperature of the turbomachine component increases) (Col. 6, ln 19-28).  Based on this fact, it is clear that the force applied by the elastic part causes the first contact part and second contact part of the impingement insert to increase in separation when a temperature of the turbomachine component increases.  
In describing these effects Damlis, however, does not suggest that the force exerted by the elastic part also presses the flexible mechanical seal part against the inner surface of the turbomachine component, such as at the nearby rib (depicted as 53A in Fig. 4), nor does Damlis suggest that contact between the flexible mechanical seal part portion of the impingement insert and the inner surface of the turbomachine component is necessary for the desired effect on the first body part and second body part to occur (see Col. 6, ln 15-28 and Col. 7, ln 8-12, neither of which reference the flexible mechanical seal part (overlapping edges 80 and 82) necessarily being in contact with the inner surface of the turbomachine component).  
Nilsson also exhibits an impingement insert (20) similar to that of Aspinwall, the impingement insert being made of sheet metal ([0021]), being disposed in a cavity (14) within a turbomachine component (see Fig. 3), and comprising: a first body part (30’) a first contact part (22’) at an outer surface of the first body part and configured to contact the turbomachine component (Fig. 3 and [0059], ln 1-15); a second body part (30) having a second contact part (22) at an outer surface of the second body part and configured to contact the turbomachine component (Fig. 3 and [0059], ln 1-15); and an elastic part (bend 110) connected to the first and the second body parts (Fig. 3 and [0059], ln 15-21) and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (Fig. 3, [0059], ln 15-21, and [0065-0066]).  Nilsson teaches that it is desirable for the elastic part to be configured with a bend angle which makes the insert larger in size than the space into which it is inserted within the cavity of the turbomachine component ([0059], ln 15-21), since under this configuration, the elastic part provides a force which presses the first and second contact parts against the inner wall of the turbomachine component ([0021], ln 4-10, [0058], ln 7-17, and [0059], ln 15-21), thereby force-fit locking of the insert into place inside turbomachine component in a simple manner without the need for welding or additional attachment parts or methods, and by doing so, improving assembly simplicity ([0012] and [0021], ln 4-10).  
Because Aspinwall, Damlis, and Nilsson each describe impingement inserts for use in gas turbine blades/vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Aspinwall such that the elastic part is configured as taught by Damlis, with a sufficient bend angle in the elastic part to make the insert larger than the space into which it is inserted within the cavity of the turbomachine component, thereby when the insert is disposed within the cavity of the turbomachine component, the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall, with the elastic part to providing a force which presses the first and second contact parts against the inner wall of turbomachine component throughout varying thermal and load conditions, as taught by Damlis, and in order to thereby allow the insert to be force-fit locked into place inside turbomachine component in a simple manner, without the need for welding or additional attachment parts or methods, and by doing so, improving assembly simplicity, as described by Nilsson ([0012] and [0021], ln 4-10), and to remain pressed into contact with the inner wall of the turbomachine component (i.e. force-fit locked) during timeframes in which the temperature of the turbomachine component increases, as described by Damlis (see above para. 26, in re Damlis).
Damlis further teaches that the flexible mechanical seal part comprises a first seal member (82) extending from the first body part (see annotated Fig. 4A above); a second seal member (80) extending from the second body part (see annotated Fig. 4A above); wherein the first seal member and the second seal member extend towards each other forming an overlapping region (see annotated Fig. 4A above) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12).  The first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part when these parts are separated due to a force applied by the elastic part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is visually apparent that, since the seal part comprises overlapping portions 80 and 82 are in contact with each other over most of the length of these portions, and are aligned with the to-and-fro direction of increasing/decreasing separation between the first body part and second body part, it follows that these portions may simply shift over each other when the insert is deformed such that the first body part and second body part are separated or brought together, thereby maintaining contact with each other and maintaining a barrier to fluid escaping the flow channel 50B).  
Because Aspinwall and Damlis both describe sheet metal impingement inserts for use in gas turbine vanes/blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aspinwall by substituting the flexible mechanical seal part configuration as taught by Damlis for that of Aspinwall, such that the flexible mechanical seal part comprises a first seal member extending from the first body part; a second seal member extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member, as taught by Damlis, since this configuration represents a known flexible mechanical seal structure within the art which is functionally equivalent to the seal structure described by Aspinwall, therefore such a modification represents a substitution of one known element for another to obtain predictable results (the maintained sealing of the insert during deformation of the insert) which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see MPEP 2143(I)(B)).  
Here, the flexible mechanical seal part of Damlis may be substituted in-place for Aspinwall’s flexible mechanical seal part, and may thereby be configured to be spaced apart from the turbomachine component, since Aspinwall’s flexible mechanical seal part is configured to be spaced apart from the turbomachine component (see Fig. 3 of Aspinwall), and since Damlis does not teach that the flexible mechanical seal part may not be spaced apart from the turbomachine component (see above para. 27, in re Damlis).  
By virtue of these two modifications, the proposed combination also exhibits that the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part by the force applied by the elastic part in a timeframe when a temperature of the turbomachine component increases, since Damlis teaches that the flexible mechanical seal part is capable of such sliding when separation between the two contact parts increases (see above para. 30, in re Damlis), and since Damlis teaches that due to the force applied by the elastic part, separation between the first contact part and the second contact does increase during timeframes in which a temperature of the turbomachine component increases (see above para. 26, in re Damlis). 

Regarding claim 2, Aspinwall further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 3 and Col. 2, ln 33-62).
Regarding claim 3, Aspinwall further discloses that the elastic part has a bent plate shape (see Fig. 2-3 and Col. 2, ln 33-62; here it is visually apparent that each of the first and the second body part of the insert has a plate shape, and therefore it is also apparent that the aft end bent portion of the insert which comprises the elastic part and which forms the bending connecting wall between the first body part and second body part therefore must have a bent plate shape), and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 2-3 and Col. 2, ln 33-62).
Regarding claim 4, Aspinwall further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 3 and Col. 2, ln 33-62; here it can be visually understood from the depictions of the collapsed and expanded “fold” portion 39 of the fore insert 35 in Fig. 3 and from the cited text how the “fold” portion of the aft insert, which comprises an identical “fold” portion flexible mechanical seal to that of the fore insert, flexibly deforms in order to maintain a closed (sealed) end wall to the insert while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part – i.e. during a compression or expansion of the insert).
Regarding claim 6, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 1).
Regarding claim 7, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the part of the first seal member and/or the part of the second seal member are configured to slide relative to each other in a to-and-fro direction while maintaining contact with each other in the overlapping region (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is visually apparent that, since the seal part comprises overlapping portions 80 and 82 are in contact with each other over most of the length of these portions, and are aligned with the to-and-fro direction of increasing/decreasing separation between the first body part and second body part, it follows that these portions may simply shift over each other when the insert is deformed such that the first body part and second body part are separated or brought together, thereby maintaining contact with each other and maintaining a barrier to fluid escaping the flow channel 50B), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 1).
Regarding claim 12, Aspinwall discloses a turbomachine component (blade 4) for a gas turbine, the turbomachine component comprising: an airfoil (10) having an airfoil wall defining an internal space (19) of the airfoil (see Fig. 1-3 and Col. 1, ln 54 – Col. 2, ln 3); at least one cooling channel formed in the internal space of the airfoil (see Fig. 2-3 and Col. 2, ln 10-37; and an impingement insert (36) inserted in the cooling channel, wherein the impingement insert is according to claim 1 (see in re claim 1), and wherein the first and the second contact parts are in contact with the airfoil wall (see Fig. 3 and Col. 2, ln 33-44).
Regarding claim 13, the proposed combination exhibits that the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall, since the elastic part of Aspinwall is configured according to the manner taught by Damlis in the above modification (see in re claim 1) such that the elastic part comprises a sufficient bend angle to make the insert larger than the space into which it is inserted within the cavity of the turbomachine component, thereby when the insert is disposed within the cavity of the turbomachine component, the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall (see above modification in re claim 1).
Regarding claim 14, Aspinwall further discloses that the turbomachine component is a blade (4) of a gas turbine (Col. 1, ln 54 - 62)
Regarding claim 15, Aspinwall further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 3 and Col. 2, ln 33-62).
Regarding claim 16, Aspinwall further discloses that the elastic part has a bent plate shape (see Fig. 2-3 and Col. 2, ln 33-62; here it is visually apparent that each of the first and the second body part of the insert has a plate shape, and therefore it is also apparent that the aft end bent portion of the insert which comprises the elastic part and which forms the bending connecting wall between the first body part and second body part therefore must have a bent plate shape), and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 2-3 and Col. 2, ln 33-62).
Regarding claim 17, Aspinwall further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 3 and Col. 2, ln 33-62; here it can be visually understood from the depictions of the collapsed and expanded “fold” portion 39 of the fore insert 35 in Fig. 3 and from the cited text how the “fold” portion of the aft insert, which comprises an identical “fold” portion flexible mechanical seal to that of the fore insert, flexibly deforms in order to maintain a closed (sealed) end wall to the insert while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part – i.e. during a compression or expansion of the insert).
Regarding claim 19, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 1).
Regarding claim 20, while Aspinwall does not explicitly disclose a gas turbine, the turbomachine component (blade 4) of Aspinwall, which is configured according to claim 12 (see in re claim 12), is described as being a turbine blade, installed on a turbine wheel (2) (Fig. 1 and Col. 1, ln 54-59), therefore it would have been obvious to one of ordinary skill in the art to include the turbomachine component of Aspinwall in a gas turbine.

Allowable Subject Matter
Claim(s) 8-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the limitations of claim 8 as a whole, in conjunction with the limitations of claims 1 upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Damlis teaches an overlapping first seal member and second seal member arrangement, Damlis does not teach that the first seal member and second seal member together define a tortuous path, as is claimed.  Taeck also teaches an overlapping first seal member and second seal member arrangement, wherein the first seal member and second seal member together define a tortuous path (see Final Rejection, para. 37), however, as pointed out by the applicant, Taeck fails to teach that the first seal member and the second seal member are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part by the force applied by the elastic part during a timeframe when a temperature of the turbomachine component increases, as is now required by the amended claim 1, upon which claim 8 depends.  Here, as pointed out by the applicant, Taeck instead teaches the opposite behavior to the behavior claimed, since in Taeck, the first and second seal members are configured to slide relative to each other in a direction of increasing a separation between the first contact part and the second contact part during a timeframe when a temperature of the turbomachine component decreases, rather than increases (see Fig. 2a-2b and Col. 3, ln 61 – Col. 4, ln 6).  It is therefore clear that Taeck does not disclose the claimed configuration, and further, since the configuration of Taeck is taught for providing the opposite behavior to that claimed in amended claim 1, it would not be obvious to one of ordinary skill in the art to modify another reference, such as Aspinwall or Damlis, in view of Taeck.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 8, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 8 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.
Regarding claim 10, the limitations of claim 10 requiring that at least one of the first seal member and second seal member “has a corrugated shape having at least one groove” in line 2 and “is configured to receive a part of the other of the first seal member and the second seal member to form an interdigitated arrangement in the overlapping region” in lines 2-4 , in conjunction with the limitations of claims 1 and 5, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the corrugated seal members which cooperate in an interdigitated arrangement, as required by the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 10, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 10 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 is patentably distinct over prior art.
Regarding claim 11, the limitation of claim 11 requiring that “the first seal member comprises one or more first protrusions extending from the first surface towards the second surface; and/or wherein the second seal member comprises one or more second protrusions extending from the second surface towards the first surface” in lines 4-7, in conjunction with the limitations of claims 1 and 5, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the protrusions of the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 is patentably distinct over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745